Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 17, 2015

The Court of Appeals hereby passes the following order:

A15A1027. DAMON WALKER v. ACCEPTANCE RENTAL, INC.

      Acceptance Rental, Inc. won a judgment against Damon Walker in magistrate
court. Walker appealed to the state court, which likewise entered judgment in favor
of Acceptance Rental. Walker now appeals directly to this Court. We, however, lack
jurisdiction.
      Because the state court order that Walker wishes to appeal disposes of a de
novo appeal from a magistrate court decision, Walker was required to follow the
discretionary appeal procedures to obtain review before this Court. See OCGA § 5-6-
35 (a) (11); Strachan v. Meritor Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d
119) (1995). His failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.